Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Katayama (USP 11,203,506), discloses a sheet folding device comprising:
a folding rollers pair (22) including a first roller and a second roller brought into pressure contact with the first roller, the folding rollers pair configured to cause a sheet conveyed along a sheet conveyance path extending in a first conveyance direction to pass through a first nip area between the first roller and the second roller to fold the sheet in two and to convey the sheet in a first direction (towards stacker 17c) crossing to the first conveyance direction;
a folding blade (23) that extends in an axial direction of the folding rollers pair, is disposed facing the folding rollers pair, and is selectivity disposed in a folding position where the folding blade pushes a folded portion into the first nip area to perform a folding processing and in a retracting position where the folding blade is retracted from the folding position (see at least fig.5A,5B);
a movable guide (30) that extends in the axial direction on an upstream side of the folding rollers pair in the first direction, and can reciprocate between a covering position (fig.14C) covering an outer circumferential surface of the second roller (22b) disposed on a downstream side of the first roller (22a) in the first conveyance direction and the first nip area and a non-covering position exposing the outer circumferential surface of the second roller and the first nip area (fig.14A); and
a drive mechanism (33; fig.33) which shifts the folding blade in the folding position and in the retracting position, wherein the drive mechanism includes a drive source (33) which drives the folding blade (fig.12).
However, the prior art of record does not disclose or fairly suggest at least “a link member coupling the folding blade with the movable guide, wherein the drive mechanism disposes the folding blade in the folding position while disposing the movable guide in the non-covering position via the link member, and disposes the folding blade in the retracting position while disposing the movable guide in the covering position via the link member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/5/2022